Citation Nr: 1727248	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  07-13 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970, with service in the Republic of Vietnam from January 1969 to January 1970.  His decorations include the Vietnam Cross of Gallantry with Palm.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this case in January 2011 and April 2016. 

The Veteran and his spouse testified at a hearing before the undersigned in March 2010.  However, he elected to limit his hearing testimony to the service connection claim for PTSD, which is no longer on appeal. 


FINDING OF FACT

The Veteran's cervical spine disability is not linked to disease or injury incurred or aggravated in active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disability are not satisfied.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a cervical spine disability, which has been diagnosed as anterior cervical spine fusion and intervertebral disc disorder of the cervical region with myelopathy.  See September 2015 VA 

Examination Report.  He states that his cervical spine disability was caused by jumping or diving into the ground to avoid hostile fire during combat operations.  May 2007 VA Form 9.  He further states that he was treated at Camp Evans in the City of Hue, where his neck was put into traction.  Id.  For the following reasons, the Board finds that service connection is not established. 


I. Law

Service connection will generally be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).  When chronicity or continuity of symptoms is shown, direct evidence of a medical nexus is not required to establish service connection.  Walker, 708 F.3d at 1338-39.  Rather, subsequent manifestations of the same chronic disease at any later date, no matter how remote in time from the period of service, will be service 

connected unless clearly attributable to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303(b). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for osteoarthritis if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 


II. Analysis

The Board finds that injury to the cervical spine was not incurred in service.  The Veteran's service personnel records, including his receipt of the Vietnam Cross of Gallantry with Palm, establish his combat service in Vietnam.  When an injury is reportedly incurred in combat, satisfactory lay or other evidence will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014); Collette v. Brown, 82 F.3d 389, 393 (Fed.Cir.1996).  This presumption is rebuttable only by clear and convincing evidence.  Collette, 82 F.3d at 393.  

Here, there is clear and convincing evidence showing that the Veteran did not incur injury to the cervical spine in service.  VA treatment records dated in August 

2004 and September 2005 reflect the Veteran's reports of a history of post-service injuries to the cervical spine, with no mention of any injury during service.  The service treatment records show complaints and treatment for back pain on multiple occasions, with no notations of neck or cervical spine symptoms or injury in such records or in the August 1970 reports of examination and medical history at separation.  The separation examination report also shows that the Veteran's neck was clinically evaluated as normal.  

Further, in the November 2016 VA medical opinion, the examiner found that the service treatment records show that the Veteran did not injure his cervical spine in service, stating that no symptoms were reported in the service treatment records even though the Veteran had numerous opportunities to do so when being evaluated for lumbar spine complaints.  Thus, the examiner indicated that treatment or complaints of cervical spine problems would ordinarily have been recorded in the service treatment records had they been present.  This statement by a competent medical professional lays a proper foundation for the Board's conclusion that the absence of notations of cervical spine injury or problems in the service treatment records tends to show that such an injury did not occur.  See Fountain, 27 Vet. App. at 272; Horn v. Shinseki, 25 Vet. App. 231, 239, n.7 (2012).  This finding is reinforced by the fact that the Veteran only mentioned post-service injuries to the cervical spine in the VA treatment records.  

With regard to the Veteran's statement that he received treatment for his neck injury at Camp Evans, where his neck was put in traction, VA's attempts to obtain records of this reported treatment have been unsuccessful. 

Accordingly, in light of the VA examiner's opinion, the Board finds that the VA treatment records showing reports of post-service injuries to the cervical spine but no mention of injury during service, and the silence in the service treatment records with respect to cervical spine injury or symptoms, including at separation, constitute clear and convincing evidence weighing against the credibility of the statement that the Veteran injured his cervical spine in service.  They show that such an injury did not occur.  Therefore, the combat presumption is rebutted, and the Board finds that the Veteran did not incur a cervical spine injury in combat or otherwise in service.  See Collette, 82 F.3d at 393. 

With regard to the Veteran's diving to the ground to avoid rocket fire in combat conditions, the November 2016 VA examiner explained that this alone was not sufficient to show that the Veteran injured his cervical spine at the time.  

The Board must discount the probative value of the positive nexus opinion in the April 2011 VA examination report.  The only explanation provided by the examiner in support of his opinion was that it was based on a review of the claims file, the history provided by the Veteran, and the clinical findings on examination.  This rationale does not link the data to the conclusion reached, or even specify the data on which the examiner relied to support the conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Moreover, it is apparently premised on a finding that the Veteran did injure his cervical spine in service, which the Board finds is not the case, for the reasons explained above.  Therefore, this opinion does not counterbalance the evidence weighing against the claim. 

Accordingly, service connection on a direct basis is denied.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.

Service connection is also not established for chronic disease of the cervical spine based on chronicity or continuity, since the evidence weighs against chronicity during service or within one year of separation, and shows that a cervical spine injury or symptoms were not noted during service.  See 38 C.F.R. § 3.303(b); Fountain, 27 Vet. App. at 263-64.  Finally, because the evidence does not show that osteoarthritis of the cervical spine manifested to a compensable degree within one year of separation, service connection on a presumptive basis is not established.  See 38 C.F.R. § 3.307.  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service 

connection for a cervical spine disability is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a cervical spine disability is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


